DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 03/01/2021 & 09/07/2021 has been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henzler et al. (U.S. 11,258,408).
Regarding claim 1, Henzler et al. (hereinafter, Ref~408) discloses (please see Figures 5-6 and related text for details) a voltage boost assembly comprising: 
a boost converter (centered by 301 of Fig. 6) having a capacitive element (C2 of Fig. 2) arranged at an output, a first plate of the capacitive element connectable to a power amplifier as seen/expected; and 
a jump-start circuit (502a of Fig. 6 can be read as the claimed circuit OR at least it is functionally equivalent to it) configured to connect (via S1 of Fig. 6) a second plate of the meeting claim 1.  
Regarding claim 2, Ref~408 supports the claimed “wherein the first threshold voltage and the second threshold voltage are the same voltage” as obviously expected depending on custom specifications of an intended system/application, meeting claim 2.  
Regarding claim 3, Ref~408 discloses the voltage boost assembly of claim 1 further comprising a sensing circuit (303 OF Fig. 3) configured to determine the output voltage of the boost converter, meeting claim 3.  
Regarding claim 4, Ref~408 does not expressly teach/suggest the claimed “wherein the first threshold voltage is set at 3 volts”. However, these are normal design parameters/features in the field depending on custom specifications, meeting claim 4.  
Regarding claim 5, Ref~408 does not expressly teach/suggest the claimed “wherein the jump-start circuit connects the second plate of the capacitive element to the supply voltage when the boost setpoint is at or above 8 volts, or at least three times the supply voltage”. However, these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claim 5.  
Regarding claim 6, Ref~408 discloses the voltage boost assembly of claim 1 wherein the jump-start circuit includes a first switch (S1/S2 can be considered equivalent to the claimed one) configured to connect the second plate to one of the ground or the supply voltage as expected, meeting claim 6.  
meeting claim 7.  
Regarding claims 8 and 17, Ref~408 does not expressly teach/suggest the claimed “wherein the first switch creates a 100 milliohm equivalent series resistance”. However, these are normal design parameters/features in the field depending on custom specifications of an intended system/application, meeting claims 8 and 17.  
Regarding claims 9 and 18, Ref~408 discloses the voltage boost assembly of claim 6 wherein the jump-start circuit includes jump-start logic (provided by a comparator as described in col. 20, lines 35-40) configured to control the first switch based at least in part on the boost setpoint of the boost converter as expected, meeting claims 9 and 18.  
	Regarding claim 12, Ref~408 discloses the voltage boost assembly of claim 1 wherein the jump-start circuit further includes an interface circuit configured to receive a specification of the boost setpoint as expected, meeting claim 12.  
	Regarding claim 13, Ref~408 does not expressly teach/suggest “wherein the interface circuit implements a MIPI Specification”. However, these are normal design parameters/features in the field depending on custom specifications, meeting claim 13.  
	Regarding claims 14, Ref~408 discloses a power amplifier module comprising: 
a power amplifier (102 Fig. 5); and 
a voltage boost assembly (501 and/or 502 of Fig. 5) configured to supply  a voltage to the power amplifier, the voltage boost assembly including a boost converter (501 of Fig. 5) and a jump- start circuit (502a can be read as the claimed one OR at least it is functionally equivalent to it), the boost converter having a capacitive element (503 of Fig. 5) arranged at an output of the meeting claim 14.  
Regarding claim 15, Ref~408 discloses the power amplifier module of claim 14 wherein the voltage boost assembly further includes a sensing circuit (303 of Fig. 3) configured to determine the output voltage of the boost converter, meeting claim 15.  
Regarding claim 16, Ref~408 discloses the power amplifier module of claim 14 wherein the jump-start circuit includes a first switch (S1/S2 would be considered equivalent to the claimed one) configured to connect the second plate to one of the ground or the supply voltage based at least in part on the output voltage of the boost converter as seen from Fig. 6, meeting claim 16.  
Regarding claim 19, Ref~408 supports the claimed “wherein the voltage boost assembly includes a second switch configured to connect a 2G bias supply output between the ground and the supply voltage” as broadly described in col. 10, between lines 20-30, meeting claim 19.  
Regarding claim 20, Ref~408 discloses a wireless device (as mentioned in col. 1) comprising: 
a transceiver (please see Figs. 7-8) configured to transmit one or more radio frequency signals via an antenna; and 
a power amplifier module (centered by 102 of Fig. 5) configured to amplify the one or more radio frequency signals prior to transmission by the transceiver, the power amplifier meeting claim 20.  

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843